On Application for Rehearing
Appellant cites us to cases such as Bankson v. Accident & Cas. Co. of Winterthur, 244 Ala. 371, 13 So.2d 398, for the proposition that facts (in a civil case) stated in appellant’s brief, if uncontroverted by the appellee, become the governing facts of the appeal. This is correct so far as it goes.
However, we consider that for the last sentence of Rule 9, Code 1940, Tit. 7 Appendix thus to be brought into play all .substantial conditions precedent-must-first be met, the most important of which is that the statement of the appellant must refer “to the pages of the transcript.” (Italics added.)
Application overruled.